Citation Nr: 0915891	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
postoperative spondylolisthesis of L4-5 (a low back 
disability).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from November 1976 to 
July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which a 60 percent evaluation was 
granted for the Veteran's service-connected low back 
disorder, effective from July 2002.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since July 2002, the Veteran's disability of the lumbar spine 
has not been manifested by residuals of a fractured vertebra 
with spinal cord involvement, rendering the Veteran 
bedridden, or requiring long leg braces, or by unfavorable 
ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for 
postoperative spondylolisthesis of L4-5 (a low back 
disability) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that in a case involving a rating increase, 
as is the case here, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify a claimant that, to substantiate a 
claim, the claimant must either provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in the severity of the disability and the effect 
that the worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, if the particular diagnostic code under which 
the claimant is currently rated authorizes higher disability 
ratings based on specific criteria beyond the noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a higher 
rating for a service-connected low back disability has been 
accomplished.  In particular, an October 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
Veteran to submit evidence in support of his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.

In addition, the specific notice requirements as discussed in 
the Vazquez-Flores case were provided to the Veteran in 
August 2008 which referenced consideration of medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life in 
conjunction with adjudicating increased rating claims and 
included the rating criteria used for the evaluation of low 
back disabilities.  Likewise, in an April 2006 letter, the RO 
provided the Veteran with an explanation of how VA rates a 
disability as well as how it determines an effective date.  
Thereafter, the RO readjudicated the claim in a statement of 
the case issued in October 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Board concludes that during the administrative appeal 
process, the Veteran was provided the information necessary 
such that the purposes of the notification have been met.  
Vazquez-Flores, 22 Vet. App. at 49.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's relevant service, VA, and private 
medical treatment records have been obtained.  Records and a 
decision from the Social Security Administration (SSA) have 
also been obtained for the file.  He was provided a VA 
medical examination in August 2005.  As noted in the decision 
below, the medical evidence does not reflect either residuals 
of a fractured vertebra and/or unfavorable ankylosis of the 
Veteran's spine.  Given the rating already assigned and the 
criteria that must be met in order to attain a higher rating, 
as will be discussed further below, the Board finds that the 
2005 examination, as well as the other clinical and lay 
evidence on file provides sufficient information to determine 
whether a higher rating is warranted and points out that the 
Veteran did not specifically request another examination in 
conjunction with the claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In light of the foregoing, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that the duty to notify and 
assist has been satisfied without any prejudice; 
consequently, the Board finds the claim ready for 
adjudication.

Factual Background

The Veteran filed an original service connection claim for a 
low back disability in July 2002.  

The STRs reflect that the Veteran was seen with complaints of 
back pain in service and include a March 1980 separation 
examination report which shows that clinical evaluation of 
the spine was normal. 

A private medical statement dated in 1999 indicates the 
Veteran was involved in a motor vehicle accident in 1997 
following which he had low back pain; work-up revealed 
spondylolisthesis at L4-5 with herniated nucleus pulposus at 
L5-S1.  In June 1999, the Veteran underwent a decompressive 
laminectomy.  

On file is another private medical statement of March 2003 
noting that the Veteran had back pain following the 1997 
accident and mentioning that he had a previous history of 
hurting his back 3 to 4 years prior to that time.  The doctor 
stated that X-ray films had shown degenerative 
spondylolisthesis at L4-5 and stenosis at multiple levels.

A VA examination report of December 2003 indicated that the 
Veteran complained of constant back pain.  Range of motion 
testing revealed flexion of 60 degrees; extension of 0 
degrees; right and left rotation from 0 to 10 degrees and 
lateral flexion bilaterally from 0 to 10 degrees.  Weakness, 
decreased sensation and a limp on the left side was noted.  
Degenerative disc disease (DDD) of the lumbar spine with 
spondylolisthesis L4-5, postoperative fusion with atrophy, 
limp and pain was diagnosed.  The examiner opined that 
spondylolisthesis existed prior to service and was aggravated 
therein, during which time the Veteran was training as a 
boxer.  He indicated that the back problems were then further 
aggravated by the 1997 accident. 

In a Board decision issued in May 2005, service connection 
was granted for a low back disability.  Subsequently, 
additional evidence was added to the file which includes a 
favorable decision of the Social Security Administration 
(SSA) determining that the Veteran was disabled due to a back 
disability from July 2002.  The SSA evidence included a 
September 2002 examination report of Dr. S. an orthopedic 
surgeon, who diagnosed status post-operative fusion of the 
lumbar spine and spondylolisthesis at L5 and noted glove-like 
anesthesia of the right lower extremity.  Dr. S. opined that 
the Veteran would be unable to work, as he could not lift 
anything from the floor and could not bend, lift or twist.

Also on file is a June 2005 medical statement of Dr. B. 
indicating that he was treating the Veteran (post-surgery) 
for herniated nucleus pulposus of the lumbar spine.  The 
doctor stated that the Veteran had a severe disability of the 
back and was disabled for any type of gainful employment.  

In a rating action issued in July 2005 implementing the 
Board's decision, a 20 percent evaluation was assigned for 
the service connected low back disability effective from July 
2002.  

A VA examination of the spine was conducted in August 2005.  
The Veteran denied having any symptoms of bowel or bladder 
dysfunction.  He acknowledged having symptoms of constant 
leg/foot weakness, numbness and paresthesia.  The Veteran 
reported having weekly severe back symptoms flare-ups lasting 
2 to 3 days with moderate spasms, weakness, pain and fatigue.  
It was noted that no bed rest had been ordered.  Examination 
revealed moderate lumbar flattening and lordosis, but no 
evidence of listing or scoliosis.  Range of (active) motion 
testing revealed flexion from 0 to 40 degrees; extension from 
0 to 10 degrees, right and left rotation from 0 to 10 degrees 
and lateral flexion bilaterally from 0 to 10 degrees, all 
with pain.  The examiner commented that there was no 
additional limitation of motion due to repetitive use.  Post 
operative lumbar spine fusion L3-4-5-S1 with internal 
fixation was diagnosed.  The examiner indicated that this 
moderately to severely impacted the Veteran's daily 
activities.  

In a rating action issued in July 2007 a 60 percent 
evaluation was assigned for the service connected low back 
disability effective from July 2002.  A total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) was also granted 
effective from July 2002.  

Analysis

The matter under appellate review involves whether the 
Veteran is entitled to a rating in excess of 60 percent for 
his low back disability, from July 22, 2002, forward.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a Veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the Veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

For the entirety of the appeal period (since July 2002) a 60 
percent evaluation has been assigned for postoperative 
spondylolisthesis of L4-5 (a low back disability) pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  He specifically 
maintains that the SSA administration has recognized that he 
is 100 percent disabled due to his back disability and that 
as such, VA should too, recognize the disability as 100 
percent disabling.

The Board notes that a TDIU was also granted effective from 
July 2002 in this case.  The Board is mindful that, 
generally, a claimant cannot concurrently have a 100 percent 
schedular rating and a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 
6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001).  Conversely, however, the 
award of a TDIU does not limit the consideration of a 
Veteran's increased rating claim, inasmuch as this is still a 
relevant issue in the context of general entitlement to a 
variety of VA benefits, not limited to compensation alone.

In considering the Veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  In this regard, if a law 
or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  Amendments with a specified 
effective date without provision for retroactive application 
may not be applied prior to the effective date.  As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the Veteran.  In this 
case, either the old or revised rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000

Prior to the 2002 and 2003 revisions, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided for the assignment of a maximum 
60 percent rating for intervertebral disc syndrome when the 
condition was pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  It was based upon this criteria 
that the 60 percent evaluation currently in effect was 
assigned.  

In addition, under former rating criteria, to qualify for a 
disability rating higher than 60 percent, the Veteran would 
need to demonstrate residual disability due to fractured 
vertebra with spinal cord involvement, bedridden, or 
requiring long leg braces (100 percent-diagnostic code 5285).  

Effective from September 2002, intervertebral disc syndrome 
may be evaluated (preoperatively or postoperatively) based 
either on the total duration of incapacitating episodes over 
the past 12 months.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Effective from September 2003, the diagnostic 
criteria for intervertebral disc syndrome was renumbered as 
Diagnostic Code 5243.  A note following the Diagnostic Code 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 
1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  38 
C.F.R. §4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows: a 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating for unfavorable ankylosis of the entire 
spine.  

A note after the general rating formula for diseases and 
injuries of the spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 

The Veteran is and has since July 22, 2002, been in receipt 
of a 60 percent evaluation for his disability of the lumbar 
spine.  As set forth above, a 60 percent rating is the 
maximum evaluation for disabilities of the lumbosacral spine 
under the old and new criteria for intervertebral disc 
syndrome.  

Essentially, in order to warrant a higher evaluation, the 
Veteran's low back disability must be productive of residual 
disability due to fractured vertebra with spinal cord 
involvement, rendering him bedridden, or requiring long leg 
braces; or of ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
However, none of the evidence of record is indicative of that 
degree of disability.  While the Veteran does have 
significant limitation of motion of his lumbar spine there is 
no indication in any of the medical evidence that he has 
residuals of a fractured vertebra with spinal cord 
involvement, that he is rendered bedridden or requires the 
use of long leg braces; or that he suffers from unfavorable 
ankylosis of the entire spine, in fact some motion in both 
flexion and extension has been repeatedly shown.

The Board notes that an evaluation under the (pre-revision) 
criteria of Diagnostic Code 5293 is clearly the most 
appropriate in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  This is so because the Veteran 
could not receive a higher evaluation based on incapacitating 
episodes (which provided a maximum evaluation of 60 percent) 
and given that neither unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine are shown which would support either a 50 or 100 
percent rating under the general rating formula.  As already 
discussed a 100 percent evaluation for residuals of a 
fractured vertebra under (former) code 5285 is also not 
shown.  

As such, the Board need not consider herein herein whether a 
higher evaluation is assignable based upon separate 
evaluations for neurologic deficit, inasmuch as code 5293 
specifically contemplates neurological symptomatology 
associated with the low back disorder.  The Board notes that 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2008).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  In addition, there is no clinical indication of 
bowel or bladder impairment attributable to the lumbar 
disability

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board accepts that the Veteran 
has functional impairment, pain, and pain on motion as has 
been well documented during his evaluations.  See DeLuca.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of complete ankylosis of the spine or 
the residuals of a fractured vertebra as discussed above.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating because the Court has held that there is no 
basis for a rating higher than the maximum schedular rating, 
as is currently assigned under code 5293, for additional 
limitation of motion due to pain or functional loss under 
these provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by objective skilled 
professionals, and such evidence demonstrates that the 
criteria for an evaluation in excess of 60 percent for a 
disability of the lumbar spine have not been met.  

With specific attention to the Veteran's contentions, the 
Board points out that it is true that the Veteran has not 
worked for many years and that a decision of a (SSA) 
Administrative Law Judge (ALJ) awarded the Veteran SSA 
disability benefits based on impairment attributable to his 
back disability, rendering him unemployable.  However, the 
Board finds that the SSA determination is not dispositive as 
to the specific issue in this case.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by 
the findings of disability and/or unemployability made by 
other agencies, including SSA].  The Veteran is already being 
compensated by VA for unemployability attributable to his 
back disability as demonstrated by the grant of a TDIU in 
July 2002 and the SSA decision was probative evidence on this 
matter.  However, a 100 percent schedular rating for a back 
disability is assigned based on the specific criteria 
enumerated herein, which do not include a requisite finding 
of unemployability and which were clearly not met in this 
case.  Accordingly a 100 percent schedular evaluation for the 
low back disability is not warranted.   

The Board is cognizant that, both under the former and 
revised rating criteria for disability of the spine, the 
schedule does not provide for a higher rating than 60 percent 
for lumbar spine disability absent a showing of residuals of 
a vertebral fracture or unfavorable ankylosis.  The Veteran 
has not demonstrated either of these disabilities.  Moreover, 
the Veteran has been in receipt of TDIU benefits since July 
22, 2002, the date of his claim original claim.  The TDIU 
award has compensated him for any loss in gainful employment 
(i.e., marked interference with employment) due to service-
connected disease.  There is otherwise nothing exceptional 
about the clinical manifestations of his low back disability, 
nor has it required frequent periods of hospitalization.  As 
a result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the Veteran's symptoms have remained relatively 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an increased evaluation for a low back disorder.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for a service-connected 
low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


